DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed 10/3/2022 has been entered. The previous objection to the claims is withdrawn in light of applicant’s amendments. The previous rejection under 35 USC 112 is withdrawn in light of applicant’s amendments. Claims 1-19 and 21 are currently pending in this application.
Response to Arguments
Applicant's arguments filed 10/3/2022 have been fully considered but they are not persuasive. With regard to applicant’s argument that Dirisio does not teach that the hub and peripheral links expand in the direction recited in the claim, the examiner disagrees. The hub (731) of Dirisio is connected to each peripheral link (730) via an elongated aperture (733) in which each connector (732) may slide and/or rotate. Fig. 4b shows vertical movement in an inferior-superior direction, as applicant has noted. Though it is not explicitly shown, the hub (731 or 631 in fig. 4b) is also allowed to slide in the medial-lateral direction, thereby spreading/spacing the peripheral links (730 or 630 in fig. 4b) farther apart from the hub. It can also be seen in fig. 5b that the connectors (732) are not tightly fitted within the aperture (733), particularly so that rotation is possible, and are therefore necessarily allowed to move in an anterior-posterior direction. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 10-13, and 20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Patent Application Publication No. 2017/0079685 A1 to Dirisio et al. (Dirisio).
Regarding at least claim 1
Dirisio teaches a dynamic cranial fixation device and related methods for attaching a resected bone portion or a bone flap to the skull in such a manner that allows for brain swelling to occur with minimal constraint following a craniotomy or craniectomy (abstract). 

    PNG
    media_image1.png
    266
    368
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    256
    455
    media_image2.png
    Greyscale

Dirisio meets the limitations of an expandable bone implant comprising: a plurality of interconnected links (fixation devices; 710) including at least one hub (connector member; 731) and a plurality of peripheral links (wing members; 730), wherein at least two of the interconnected links define respective bone fixation holes (fixation aperture; 712) that are configured to receive respective bone fixation elements (attachment mechanisms; 720) so as to fix the at least two of the links to an underlying bone (skull; 722) (shown in fig. 5b); and a plurality of connectors (pin members; 732) connected to the hub (731) and respective different ones of the plurality of peripheral links (730), such that the peripheral links are spaced from the hub (731) in a medial-lateral direction (via the connectors 732 translating along the aperture 733) and an anterior-posterior direction (via the connectors 732 being loosely fitting within the aperture 733 to allow for rotation and thereby necessarily allowing some movement front to back); wherein the connectors permit expansion of the implant from a first size to a second size in response to growth of the underlying bone (paragraph 0032 discloses that the fixation devices allow for brain swelling to occur such that outward movement of the bone flap is provided; fig. 5c shows two links/devices installed slidably and/or rotatably coupled via an elongated aperture so that the members may be extendable to an extended state such that the members are extended with respect to one another and the skull and the bone flap are spaced at a distance from one another as disclosed in paragraph 0063), wherein the hub and at least some of the plurality of peripheral links (730) are spaced apart from each other respective first distances along respective directions at the first size, and the at least some of the plurality of peripheral links (730) move away from the hub (731) along the respective directions, such that at least some of the plurality of peripheral links (730) are spaced from the hub at respective second distances that are greater than the first distances (the first size of the implant applies to the non-expanded/non-swollen state in which the links are spaced apart a first distance and the second size of the implant applies to the expanded/swollen state in which the links are spaced apart a greater second distance compared to the first).  
Regarding at least claim 2
Dirisio teaches the expandable bone implant of claim 1, wherein the interconnected links define respective bone-facing surfaces (surface abutting bone) and outer surfaces (surfaces facing away from the bone) opposite the bone facing surfaces, the interconnected links (710) and the hub (731) define respective central axes that extend from the bone-facing surfaces to the outer surfaces, and the central axis of the hub (731) is spaced from the central axes of the peripheral links (730) in different directions that are angularly offset from each other (see annotated fig. 5b below).  
[AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    266
    368
    media_image1.png
    Greyscale

Regarding at least claim 10
Dirisio teaches the expandable bone implant of claim 1, wherein the connectors (732) are translatably coupled to at least one of the hub and the respective different one of the peripheral links (connectors/pin members slide/translate within opening; 733).  
Regarding at least claim 11
Dirisio teaches the expandable bone implant of claim 1, wherein the hub (731) and the peripheral links (730) define respective channels (one channel; 733 defined in a first link by a connector; 732 of the hub; 731 and one channel; 733 defined in a second link; 730 by a connector; 732 of the hub; 731), and the connectors define first and second opposed connection members (top and bottom pin members; 732) that are received in respective channels of the hub and a respective different one of the peripheral links (shown in fig. 5b).  
Regarding at least claim 12
Dirisio teaches the expandable bone implant of claim 11, wherein the connectors are movable in at least one of the channels as the implant expands from the first size to the second size (the connectors/pin members; 732 are slidably connected within the opening/channel; 733 of each fixation device; 710 and are therefore movable such that the devices can be spaced at smaller or larger distances to allow for brain swelling).
Regarding at least claim 13
 	Dirisio teaches the expandable bone implant of claim 11, wherein the first and second connection members (732) comprise retention arms (post and larger head portion) that bear against the interconnected links in the respective channels (733) so as to capture the connectors therein (the connection members are shown to be captured within channel in fig. 5b). 
Regarding at least claim 21
Dirisio teaches the expandable bone implant of claim 1, wherein the at least some of the plurality of peripheral links (730) move away from the hub (731) so as to expand the implant along three directions that are perpendicular to each other as the implant moves from the first size to the second size (medial-lateral via connectors 732 translating along aperture 733; anterior-posterior via connectors 732 being loosely fitted within aperture 733 and thereby allowing some movement front to back; inferior-superior via the angle of hub 731 with respect to each peripheral link 730).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dirisio.
Regarding at least claim 3
Dirisio teaches the expandable bone implant of claim 2. Dirisio also teaches that the devices (links; 710) may be used on opposite or substantially opposing sides of the bone flap or in any other arrangement about the perimeter of the bone flap (paragraph 0053). However, Dirisio does not teach wherein the different directions are non-parallel with each other and non-perpendicular to each other.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the positioning of the devices of Dirisio, which can be arranged in any way about the perimeter of the bone flap, such that the different directions are non-parallel with each other and non-perpendicular to each other, in order to accommodate the particular needs of the individual patient, as implicitly taught by Dirisio.
Regarding at least claim 4
Dirisio teaches the expandable bone implant of claim 1, wherein the second distance is greater than the first distance, for the purpose of accommodating swelling of the brain. However, Dirisio does not teach that the second distance is greater than the first distance by a difference that is in a range from approximately 0.5 mm to approximately 2 mm.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to specify that the second distance is greater than the first distance by a difference that is in a range from approximately 0.5 mm to approximately 2 mm, in order to allow for brain swelling as intended by Dirisio, since these are result effective variables that contribute to the ease of accommodating swelling of the brain and since the term approximately is broad. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and modifying the second distance is greater than the first distance by a difference that is in a range from approximately 0.5 mm to approximately 2 mm would facilitate accommodate of swelling of the brain.  In re Aller, 105 USPQ 233.
Furthermore, since applicant has not disclosed that these modifications solve any stated problem or are for any particular purpose and it appears that the device would perform equally well with either designs, these modifications are a matter of design choice. Absent a teaching as to criticality that the second distance is greater than the first distance by a difference that is in a range from approximately 0.5 mm to approximately 2 mm, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). MPEP 2144.05.
Regarding at least claim 5
Dirisio teaches the expandable bone implant of claim 1, wherein the interconnected links have respective outer perimeters and can have various shapes (for example as shown in figs. 1a, 1e, 5a, etc.). However, Dirisio does not teach that the interconnected links have respective outer perimeters that each substantially defines a polygon.
It would have been an obvious matter of design choice to make the different portions of the links of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Furthermore, since applicant has not disclosed that these modifications solve any
stated problem or are for any particular purpose and it appears that the device would
perform equally well with either designs, these modifications are a matter of design
choice. Absent a teaching as to criticality that that the links have respective outer perimeters that each substantially defines a polygon, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). MPEP 2144.05.
Regarding at least claim 6
Dirisio teaches the expandable bone implant of claim 5, wherein the links have respective outer perimeters and can have various shapes (for example as shown in figs. 1a, 1e, 5a, etc.). However, Dirisio does not teach wherein the polygon is a regular polygon.  
It would have been an obvious matter of design choice to make the different portions of the links of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Furthermore, since applicant has not disclosed that these modifications solve any
stated problem or are for any particular purpose and it appears that the device would
perform equally well with either designs, these modifications are a matter of design
choice. Absent a teaching as to criticality that that the polygon is a regular polygon, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). MPEP 2144.05.
Regarding at least claim 7
Dirisio teaches the expandable bone implant of claim 5, wherein the links have respective outer perimeters and can have various shapes (for example as shown in figs. 1a, 1e, 5a, etc.). However, Dirisio does not teach wherein the polygon is an irregular polygon.  
It would have been an obvious matter of design choice to make the different portions of the links of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Furthermore, since applicant has not disclosed that these modifications solve any
stated problem or are for any particular purpose and it appears that the device would
perform equally well with either designs, these modifications are a matter of design
choice. Absent a teaching as to criticality that the polygon is an irregular polygon, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). MPEP 2144.05.
Regarding at least claim 8
Dirisio teaches the expandable bone implant of claim 7, wherein the links have respective outer perimeters and can have various shapes (for example as shown in figs. 1a, 1e, 5a, etc.). However, Dirisio does not teach wherein the polygon comprises a hexagon.
It would have been an obvious matter of design choice to make the different portions of the links of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Furthermore, since applicant has not disclosed that these modifications solve any
stated problem or are for any particular purpose and it appears that the device would
perform equally well with either designs, these modifications are a matter of design
choice. Absent a teaching as to criticality that the polygon comprises a hexagon, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). MPEP 2144.05.
Regarding at least claim 9
Dirisio teaches the expandable bone implant of claim 5, wherein the outer perimeters of the plurality of interconnected links are substantially identical to each other (it can be seen from fig. 5c that the links are substantially identical – it is noted that the term substantially is broad).  
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dirisio, as applied to claim 11, in view of US Patent Application Publication No. 2012/0203284 A1 to Khanna (Khanna).
Dirisio teaches the expandable bone implant of claim 11, including that the connectors allow the links to move away from each other as the implant expands from the first size to the second size to accommodate brain swelling. However, Dirisio does not teach wherein the connectors define a spring disposed between the first and second connection members, the spring configured to flex as the respective adjacent ones of the plurality of interconnected links move away from each other as the implant expands from the first size to the second size.
Khanna teaches a fixation device comprising a first anchor portion (4) configured to joint to a first bone portion, a second anchor portion (5) configured to join to a second bone portion, and an intermediate component that extends between the first and second anchor portions that is configured to expand and contract enabling constrained movement of the second bone potion (abstract). 

    PNG
    media_image3.png
    740
    409
    media_image3.png
    Greyscale

Khanna further teaches that the intermediate component (3) comprises spring members that expand or contract depending on the ICP and allow outward movement of the bone flap relative to the skull, and that with an increase in ICP within the skull to which the device is attached, the swollen brain exerts pressure on the bone flap forcing the spring members to expand and allow anchor portion (5) attached to the bone flap to move outward to accommodate the increase in ICP by increasing the skull space (paragraph 0039).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the expandable bone implant of Dirisio, which includes connectors that allow the links to move away from each other as the implant expands from the first size to the second size to accommodate brain swelling, to substitute the slidable members within an elongate channel defined by the connectors for connectors that define a spring disposed between the first and second connection members, the spring configured to flex as the respective adjacent ones of the plurality of interconnected links move away from each other as the implant expands from the first size to the second size, since the substitution of one known element for another would yield predictable results in this case, particularly since the spring configuration allows for the accommodation of brain swelling, as taught by Khanna.
Allowable Subject Matter
Claims 14 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 15-17 are necessarily objected to as being dependent from objected to claim 14.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or fairly suggest the combination of elements claimed, particularly an expandable bone implant with a plurality of interconnected links made up of a hub and peripheral links, as well as connectors defining first and second opposed connection members, one of which including a slot that slidably receives a retention pin of the hub or one of the peripheral links (as required by claim 14). The prior art also does not teach or fairly suggest the combination of elements claimed including that the connection members comprise resilient retention arms that flex as the connector moves (as required by claim 18).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HOBAN whose telephone number is (571)270-5785. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.H/
Examiner, Art Unit 3774                                                                                                                                                                                             
/YASHITA SHARMA/Primary Examiner, Art Unit 3774